     Case 1:18-cv-10836-PGG Document 62 Filed 07/02/19 Page 1 of 2




     Plaintiff Martin S, Gottesfeld (herein '~laintif f"), acting pro
hereby moves The Honorable O::>urt for an extension of time in which t
opposition to the defendants' 1 motion to dismiss, filed on May 16th,
(please see D.E. 51). The Honorable Court had previously ordered the
to file his opposition on June 20th, 2019 (please see D,E, 55).
     In support of this motion, plaintiff £iles.;:E:i,mibit. Lhereto
Affidavit of Martin   s.   Gottesfeld dated June 9th, 2019) while also n
pending EMERGENCY t-OTION FOR A TEMPORARY INJUNCTION (please see D.E.
March 11th, 2019), his pending MOTION FOR A TEMPORARY INJUNCTIOO (pl
D.E. 30 dated March 25th, 2019), his pending SUPPLEMENTAL MOTION FOR
INJUNCTIONS (please see D,E. 43 dated March 31st, 2019), his pending _ __
SUPPLEMENTAL ml'ION FOR TEMPORARY INJUNCTIONS (please see D~E. 45 da
29th, 2019), and his pending t-DTION FOR DECLARATORY JUDGMENT (please
50 dated April 29th, 2019). The plaintiff further notes the develop·
in the case of 18-cv-02328 in The Honorable District of O::>lorado as
to the instant motion.
     Further, the plaintiff notes that the defendants took a signifi
period of time in which to respond to the complaint, all while repre
counsel, which in turn has access to word processing software, unlik
plaintiff. Then, the defendants unexpectedly filed dozens of unrepor
decisions. As such, the process of distinguishing the instant case f
provided by the defendants as unreported is slow and manual, since p
well-accepted, and binding precedential decisions will not bear cita
the plethora of unreported decisions provided by the defendants.

                                    - Page 1 of 2 -
      Case 1:18-cv-10836-PGG Document 62 Filed 07/02/19 Page 2 of 2
        Case 1:18-cv-10836-PGG Document 59 Filed 07/02/19 Page 2 of 4


      The plaintiff wishes to state explicitly that he believes the d

motion to dismiss is meritless and he does look forward to filing hi
response.
      Given the difficulties and delays enumerated in the materials r
above (and herein incorporated by reference), the plaintiff now beli
he will be able to file a comprehensive opposition to the defendants motion      1



to dismiss on or before August 31st, 2019, The plaintiff hereby move
Honorable C.ourt to grant him an extension until that time in order t                file his
opposition.
      Respectfully mailed bearing USPS tracking number 9114 9014 9645 828 1183
05 (and filed pursuant to Houston v, Lack, 487 U.S. 266 (1988)) on                   day,
June 10th, 2019,


     ~?-
      Martin S, Gottesfeld, prose
      Reg. No.: 12982-104
      Federal Correctional Institution
      P.O. Box 33 "
      Terre Haute, IN 47808 ·
                           CERTIFICATE OF SERVICE
       I, Martin S. Gottesfeld, pro se, do hereby certify that on Mond               , June
10th, 2019, I mailed a copy of the foregoing document to counsel for
defendants by handing such copy to the FCI Terre Haute CMU unit team·                       Ms.

Eisele, Ms. Wheeler, and/or Ms. Thomas, for placement in the mail, S
V,   Lack, 487 U.S. 266 (1988).
                                             The application is granted. Acco
                                             opposition is due August 31, 2019
                                             reply is due September}"4)~019.

                                             SO ORDERED.           ~j
                                             July 7, 2019
                                                                   Paul G. Ga d phe
                                                                   United Stat District Judge

                                  - Page   2 of 2 -
